OPINION — AG — ** SUPPLEMENTAL APPROPRIATION — COUNTY — SCHOOLS — DATE ** (1) THE LAST DATE A SUPPLEMENTAL APPROPRIATION MAY BE REQUESTED BY A COUNTY, CITY, TOWN OR SCHOOL DISTRICT PUBLIC ENTITY AND APPROPRIATED BY THE PROPER PUBLIC ENTITY IS THE END OF THE FISCAL YEAR OR JUNE 30 PURSUANT TO 68 O.S. 24101 [68-24101] (2) A SUPPLEMENTAL APPROPRIATION MAY BE REQUESTED BY A COUNTY, CITY, TOWN OR SCHOOL DISTRICT AND APPROPRIATED BY THE PROPER PUBLIC ENTITY, PURSUANT TO 62 O.S. 310.4 [62-310.4] AND 62 O.S. 310.5 [62-310.5], UP TO THE CLOSE OF DAY SEPTEMBER 30 OF THE NEXT FISCAL YEAR. THESE SUPPLEMENTAL APPROPRIATIONS ARE LIMITED TO THE UNENCUMBERED FUNDS ON HAND AT THE END OF THE PRIOR FISCAL YEAR AND ONLY MAY BE REQUESTED TO COVER UNDERESTIMATING OR INCREASES IN THE COST PRICE OF SUPPLIES, MATERIALS, EQUIPMENT, ETC., OF VALID CLAIMS INCURRED AND APPROVED DURING THE PRIOR FISCAL YEAR. THIS STATUTORY EXCEPTION TO THE GENERAL RULE AS EXPRESSED IN NO. 1 DOES 'NOT' PERMIT THE INCURRENCE OF NEW INDEBTEDNESS UP TO SEPTEMBER 30 OF THE NEXT FISCAL YEAR CHARGEABLE TO THE APPROPRIATION ACCOUNT OF THE PRIOR FISCAL YEAR. (REVENUE, MUNICIPALITY SCHOOLS, EXPENDITURES, FISCAL YEAR, COUNTY TREASURER COUNTY EXCISE BOARD) CITE: 62 O.S. 310.4 [62-310.4], 62 O.S. 310.5 [62-310.5], 68 O.S. 292 [68-292], 68 O.S. 24101 [68-24101], ARTICLE X, SECTION 1, ARTICLE X, SECTION 26 (RICHARD MILDREN)